Supreme Court of Florida
                                  ____________

                                   No. SC13-66
                                  ____________

                            ROBERT LUNDBERG,
                                Petitioner,

                                        vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                  [June 26, 2014]

PER CURIAM.

      We initially accepted review of the decision in Lundberg v. State, 127 So. 3d

562 (Fla. 4th DCA 2012), based on express and direct conflict. See art. V,

§ 3(b)(3), Fla. Const. Upon further consideration, we conclude that jurisdiction

was improvidently granted. Accordingly, we hereby discharge jurisdiction and

dismiss this review proceeding.

      It is so ordered.

POLSTON, C.J., and PARIENTE, QUINCE, CANADY, LABARGA, and
PERRY, JJ., concur.
LEWIS, J., dissents.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D10-4902

      (St. Lucie County)

Carol Stafford Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Celia A. Terenzio,
Senior Assistant Attorney General, and Jeanine Marie Germanowicz, Assistant
Attorney General, West Palm Beach, Florida,

      for Respondent




                                       -2-